DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 19-26 and 33-38 are pending.  All originally filed claims were previously canceled.  Claims 27-32 were canceled in the Reply filed 11/11/2021.  Claims 33-38 were amended in the Reply filed 11/11/2021.  Claims 19-26 and 33-38 are presently examined. 

Election/Restrictions
An election/restriction requirement has not been required at this time. However, Applicant is advised that following an action on the merits for the originally presented invention, the instantly claimed invention has been constructively elected by original presentation; therefore, subsequently added claims may be withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.  Presently, claims 19-26 and 33-38 are understood to be directed to a subgenus of the originally presented claims.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 19 is representative of the pending claim scope.  Claim 19 presently recites
Claim 19: A method, comprising:
intravenously administering to a human subject a recombinant collagen 7, wherein the subject has epidermolysis bullosa (EB) and is less than 24 months of age.
Accordingly, claim 19 is understood to recite a method wherein the patient population is limited to human patients “less than 24 months of age” that have been diagnosed as having epidermolysis bullosa (EB); and wherein the active method step requires a specific form of systemic administration, namely intravenous administration, of “recombinant collagen 7”.
	“Recombinant collagen 7” is interpreted in view of the original disclosure (see, e.g., Spec. filed 5/14/2019 at ¶¶[0046]-[0047]).
	“Evaluated”: Amended claims 35-38 are understood to reasonably reflect now-canceled claim 27(b), which previously required the active step “evaluating the subject for one or more symptoms associated with EB”.  As amended, claim 35 requires that a “subject is evaluated for the severity of one or more symptoms associated with EB after administration of at least one dose of recombinant collagen 7” (see amended claim 35).  Accordingly, the amended claims are examined consistently with the previous claim interpretation applicable to claim 27(b).  Examiner notes that the amended claims fail to specify (i) who is doing the evaluation (i.e., is it a self-evaluation by the actual patient, evaluation by a parent or non-professional caregiver, or evaluation by a medical professional?), (ii) how exactly the evaluation is performed (i.e., is it quantitative, qualitative?), and (iii) how the evaluation impacts any subsequent action (i.e., the evaluation presently appears to be a cursory step with no practical effect on any recited steps, dosages, dosing frequencies, etc.).  No metrics for evaluation are provided: The originally filed see, e.g., Spec. filed 5/14/2019 at ¶[0055]), and fails to recite all symptoms associated with EB, including pain and photophobia (see, e.g., Fine et al. (Life with Epidermolysis Bullosa (EB), SpeingerWienNewYork, Fine et al. (ed.), 2009, 354 pages; hereafter "Fine"; cited in IDS filed 8/21/2019 as cite No. AE; at 132 at § 2.2.1 at 1st ¶, 135 at 1st ¶, passim).  Accordingly, in the absence of guidance or unambiguous limitations, amended claim 35 is given the broadest reasonable interpretation, and is understood to broadly encompass self-evaluations of pain or other symptoms and also evaluations of symptoms by non-professionals (i.e., parents or guardians of children).  Evaluation has not clear impact: Such evaluations, as presently claimed, do not impact any aspect dosing or dosage frequency; furthermore, such evaluations do not require any form of documentation.  Therefore, such evaluations reasonably include mental evaluations, which may be performed mentally.  Evaluation may be performed on any timescale: Such evaluations may occur at any time subsequent to the “administration of at least one dose of recombinant collagen 7”, which including timescales on the order of seconds or weeks.  This is pertinent because it is reasonably understood and inferred that doctors choosing to continue a treatment would necessarily perform ongoing evaluations sufficient to justify continued treatment and that reasonable patients (or parents or guardians) would continuously evaluate, monitor, and report any adverse events to a medical professional.  In sum, the language at amended claim 35 has been given the broadest reasonable interpretation to include (a) self-evaluations; evaluations by parents, spouses, or guardians; and evaluations by medical professionals; (b) written, oral, mental, or undocumented evaluations; and to include (c) any such (d) because no specific instrumentation is specified, the evaluation may be conducted via blood tests, histology, visual inspection, telephonic questionnaires, mental self-evaluation, etc.  Therefore, amended claim 35, like now-canceled claim 27(b), is extremely broad.
	Regarding amended claims 36-38, these amended claims now depend from claim 35 and continue to recitee “wherein” clauses.  Specifically, 
Claim 36 recites the “wherein” clause of “wherein scarring or blistering of skin, esophagus, rectum, or a mucosal membrane is improved”;
Claim 37 recites the “wherein” clause of “wherein the subject does not have visible EB-associated blistering on the skin when viewed with the naked eye”; and 
Claim 38 recites the “wherein” clause of “wherein the one or more symptoms [associated with EB] comprise scarring or blistering of the skin or a mucosal membrane, rectal blistering, esophageal blistering, or development of pseudosyndactyly of the hands or the feet.
For purposes of applying prior art, each of these “wherein” clauses are reasonably understood to recite intended, expected, or hoped for results of performing the positively recited method steps set forth at claims 19, 33, and 35.  Per MPEP § 2111.04 claim scope is not limited by claim language that does not require steps to be performed or by claim language that does not limit a claim to a particular structure. Furthermore, courts have identified that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (see, e.g., MPEP § 2111.04(I)).  Here, each of the “wherein” clauses recited at if claim 19 is fully enabled (see, e.g., claims 19, 33, and 35).  Such a determination is reasonable because the originally filed disclosure fails to set forth any additional chemical or structural limitations associated with the “wherein” clauses; therefore, claims 19, 33, and 35 are understood to be fully enabled.  Therefore, the “wherein” clauses of amended claims 36-38 are reasonably deemed satisfied by the positively recited method step at claims 19, 33, and 35.  If Applicant disagrees, Applicant should clearly and unambiguously identify each embodiment within the scope of claims 19, 33, and 35 that are not fully enabled to satisfy the “wherein” clauses of dependent claim 36-38.
	At claim 38, the symptoms include “scarring”, which is a noun and is reasonably understood to include permanent tissue growth patterns (scars) indicative of healing after injury or trauma.
Additional claim interpretations are set forth below.

Withdrawn Rejections
The rejection of claim 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendments filed 11/11/2021 removing the reference to scarring. 
The ODP rejection of claims 19-26 and 33-38 in view of claims 1-14 of U.S. Patent No. U.S. Patent No. 10,711,052 B2 as evidenced by Dang in view of Chin is withdrawn, but revised in further view of Fine as set forth below. Such revisions were necessitated by Applicant amendment.
Dang and Fine is withdrawn as moot in view of the Abandonment of Application No. 16/276,474 as mailed out on 6/30/2021.

Claim Objection
Claim 38 is objected to because of the following informalities:  
At claim 38, the phrase “the one or more symptoms” should be amended to recite “the one or more symptoms associated with EB” to enhance clarity and ensure consistency between claim 35 and 38.
Appropriate correction is required.


New Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 33 recites the ambiguous clause “wherein the recombinant collagen 7 is administered to the subject in doses at least once per month”.  “Once” indicates a singular plural number of doses must occur.  Therefore, these terms appear inconsistent and raise substantial and material concerns regarding what physical event(s) Applicant is actually attempting to capture or exclude from the claim scope.  The language may be reasonably interpreted to require at least the simultaneous administration of two doses (i.e., two “doses at least once per month”), while excluding the administration of a single dose each month.  Alternatively, the language may permit single dose administrations so long as at least “once” per month a patient receives two or more “doses” simultaneously.  In addition, it is unclear what practical impact “in doses” has if administration is performed simultaneously since two simultaneous doses could simply be given in a single vial and therefore be considered a “single dose”.   Accordingly, this ambiguous language raises substantial and material concerns regarding the metes and bounds of the claim scope.   For purposes of applying prior art, claim 33 is reasonably inferred to mean and/or include the scope corresponding to “wherein recombinant collagen 7 is administered to the human subject at least once per month”.  
Claims 34-38 depend from an indefinite base claim and do not clarify or rectify the indefiniteness of the independent claim, and are therefore also rejected as indefinite.
Accordingly, claims 34-38 are rejected.

Maintained or Revised Rejections, Revisions Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 19 and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/082821 (July 10, 2008; cited in IDS filed 8/21/2019 as cite No. “AB”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are provided below.
Regarding instant claim 19 and the intravenous administration of recombinant collagen 7, WO’821 discloses methods for treating wounds and accelerating the healing of wounds by administering an effective amount of a pharmaceutical composition containing type VII collagen protein, wherein the administration route may be via intravenous injection (see, e.g., WO’821 at abs, claims 1-2), and wherein the collagen VII may be recombinant (see, e.g., WO’821 at ¶¶[0003], [0013], [0035], [0047]).  Regarding instant claims 19, 22-23, and the patient population of humans with EB, DEB, and RDEB, WO’821 explicitly identifies that patients in need of wound healing would reasonably include patients having the “genetically inherited skin see, e.g., WO’821 at ¶¶[0005]-[0006]), which would include all forms of DEB (see id.), including RDEB (see id. at ¶¶[0008]-[0009], [0011], [0012], [0028]).  Regarding instant claims 19, 24-26, and the patient population of humans with DEB that are less than 24 month of age, WO’821 explicitly identifies that patients in need of wound healing would reasonably include patients having the “genetically inherited skin disease known as Dystrophic forms of Epidermolysis Bullosa (DEB) children” (see, e.g., WO’821 at ¶¶[0005]-[0006]), wherein it is understood that “DEB is an incurable genetic disease” and that “[c]hildren who suffer from DEB are born [with it]” (id. at ¶[0006], emphasis added).  Accordingly, the methods of WO’821 (see, e.g., WO’821 at claims 1-2) would be readily inferred to be applicable to all DEB patients, including infants “born with skin fragility, blistering, and repeated wounding and healing of their skin wounds” (see, e.g., WO’821 at ¶[0006]).
WO’821 differs from instant claims 19 and 22-26 as follows: WO’821 does not reduce to practice an embodiment wherein an infant under 24 months of age, that has EB, DEB, or RDEB, is intravenously administered recombinant collagen 7.
However, WO’821 provides explicit guidance regarding methods of intravenously administering recombinant collagen 7 to patients in need of such treatments, including patients with EB, DEB, or RDEB of all ages (see, e.g., WO’821 at ¶¶[0005]-[0006], [0035]-[0036], claims 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The invention is the combination of prior art elements (i.e., a known recombinant collagen 7; a known patient population, namely patients born with EB, DEB, or RDEB of any age after birth; a known administration route, namely intravenous) according to known methods of treating EB, DEB, RDEB, and associated skin wounds, to yield predictable results, namely the exact results taught by WO’821, including the treatment of EB, DEB, and RDEB associated wounding (see, e.g., MPEP §§ 2143(I)(A), (G)).  The application to toddlers and infants under the age of 24 months would not be expected to yield any surprising or unexpected results as the prior art is reasonably inferred to apply to all patients born with EB, DEB, and/or RDEB at any age.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP §§ 2121(I)), and it is well within the ordinary skill in the art to administer a known compound to a known patient population using a known route of administration to predictably achieve a known and expected outcome.
Accordingly, claims 19 and 22-26 are rejected in view of WO’821.
Response to Arguments Regarding 103 Rejection in view of WO2008/082821
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Applicant addresses the rejection at pages 6-8 of the Reply, and begins traversing the rejection at page 7 of the Reply.  These arguments are addressed below.
At page 7 of the Reply (see, e.g., Reply filed 11/11/2021 at 7 at 1st ¶), it is the Examiner’s understanding that Applicant discusses the claim scope but does not traverse the rejection.  Accordingly, this (see id.) is neither disputed nor dispositive obviousness.
At page 7 of the Reply (see, e.g., Reply filed 11/11/2021 at 7 at 2nd ¶), it is the Examiner’s understanding that Applicant reiterates and summarizes portions of MPEP § 2141 and § 2143. These sections of the MPEP (see id.) are neither disputed nor dispositive 
At pages 7-8 of the Reply (see, e.g., Reply filed 11/11/2021 at 7 at 3rd ¶ to 8 at 1st partial ¶), it is the Examiner’s understanding that Applicant is generally alleging that the Examiner failed to establish obviousness, presumably because (i) the Office did not establish “a reasonable expectation of success” of utilizing known EB treatments on EB patients under the age of 24 months, and because (ii) “the Office did not point to any disclosure in the cited references that provide a basis upon which to specifically select for a population of patients nor any basis to arrive at or predict success with the claimed methods” (see, e.g., Reply filed 11/11/2021 at 7 at 3rd ¶ to 8 at 1st partial ¶).  These arguments have been fully considered but not found persuasive for at least the following reasons:
First, regarding a reasonable expectation of success
A showing of a reasonable expectation of success is addressed at MPEP § 2143.02, which identifies that “Obviousness does not require absolute predictability” but instead only “at least some degree of predictability” is required (see, e.g., MPEP § 2143.02(II)).
Here, the rejection clearly identifies that there is a reasonable expectation of success because “it is well within the ordinary skill in the art to administer a known compound to a known patient population using a known route of administration to predictably achieve a known and expected outcome”.  Critically, Applicant fails to dispute that the compound was known, that the route of administration was known, that 
Additionally, the basis for a reasonable expectation of success is explicitly addressed, and is premised upon the reasonably presumption that the prior art is fully enabled for all age groups (see, e.g., MPEP §§ 2121(I)).  It is the Applicant’s burden to rebut this presumption and Applicant has failed to satisfy their burden or provide any objective evidence of lack of enablement.
Critically, if Applicant means to take the position that actual reduction to practice is required to establish efficacy and enablement for patients under the age of 24 months, then the instant Specification would not be enabling under such standards since zero examples of such patients and methods were actually reduced to practice.  In the absence of such evidence, the instant disclosure does not distinguish such subject matter relative to the prior art.  Therefore, both are reasonably presumed operable and fully enabled without such data.
Therefore, the Applicant’s argument regarding lack of reasonable expectation of success is not persuasive and amounts to mere argument of counsel unsupported by objective evidence. Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Second, regarding the selection of a patient population, the rejection literally states
Regarding instant claims 19, 24-26, and the patient population of humans with DEB that are less than 24 month of age, WO’821 explicitly identifies that patients in need of wound healing would reasonably include patients having the “genetically inherited skin disease known as Dystrophic forms of Epidermolysis Bullosa (DEB) children” (see, e.g., WO’821 at ¶¶[0005]-[0006]), wherein it is understood that “DEB is an incurable genetic disease” and that “[c]hildren who suffer from DEB are born [with it]” (id. at ¶[0006], emphasis added).  Accordingly, the methods of WO’821 (see, e.g., WO’821 at claims 1-2) would be readily inferred to be applicable to all DEB patients, including infants “born with skin fragility, blistering, and repeated wounding and healing of their skin wounds” (see, e.g., WO’821 at ¶[0006]).
.....
WO’821 differs from instant claims 19 and 22-26 as follows: WO’821 does not reduce to practice an embodiment wherein an infant under 24 months of age, that has EB, DEB, or RDEB, is intravenously administered recombinant collagen 7.
However, WO’821 provides explicit guidance regarding methods of intravenously administering recombinant collagen 7 to patients in need of such treatments, including patients with EB, DEB, or RDEB of all ages (see, e.g., WO’821 at ¶¶[0005]-[0006], [0035]-[0036], claims 1-2).
Applicant fails to address any of the citations explicitly provided by the Examiner, or explain/rebut why the prior art would not be presumed fully enabled for all patients with EB, DEB, or RDEB.  In the absence of any specific rebuttal, the Applicant’s arguments appear to amount to a generic dismissal of the entire rejection in the absence of any objective evidence justifying such dismissal. Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Here, the prior art is presumed fully enabled for all age groups (see, e.g., MPEP §§ 2121(I)).  Therefore, the prior art provides guidance, presumed fully enabled, to treat all patients suffering from DEB, EB, or RDEB regardless of age. It is the Applicant’s burden to rebut this presumption and Applicant has 
Accordingly, such arguments have been fully considered but not found persuasive for at least the reasons set forth above. The prior art is presumed enabled for the treatment of all patients with EB, DEB, or RDEB of all age groups since all age groups are in need of treatment and may die or suffer irreparable harm without treatment (see, e.g., MPEP §§ 2121(I)).  It is the Applicant’s burden to rebut this presumption and Applicant has failed to satisfy their burden or provide any objective evidence of lack of enablement.  
Examiner notes that the basis for supporting a determination of obviousness is clearly set forth in the rejection, and identified as MPEP §§ 2143(I)(A), (G).  Applicant failed to mention, address, or dispute these rationales with any specificity.
Examiner further notes that the premise of Applicant’s arguments dismiss the ordinary level of skill in the art, wherein it is well-understood that in view of the state of the art for EB, DEB, and RDEB patients, it is routine in the art to provide babies “meticulous medical and nursing care” and “[g]ood monitoring and assessment” by caretakers (see Fine at 323 at 1st full ¶, 325 at 1st full ¶).  Therefore, treatment of babies (<24 months of age) with EB is routine in the art and not a point of novelty or non-obviousness in the absence of unexpected results.
Accordingly, all arguments raised by Applicant have been fully considered but not found persuasive.  Therefore, the rejection is maintained. 


Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/082821 as applied to claims 19 and 22-26 above, and further in view of Dang et al. Mutation analysis and characterization of COL7A1 mutations in dystrophic epidermolysis bullosa, Experimental Dermatology, vol. 17:553-568 (2008); hereafter “Dang”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in a preceding rejection, which are each incorporated into the instant rejection.  Additional claim interpretations are provided below.
The teachings of WO’821 as applied to claims 19 and 22-26 have been set forth above, and those discussions are incorporated into the instant rejection.
WO’821 differs from instant claims 20-21 as follows: WO’821 does not explicitly identify that the EB, DEB, and/or RDEB population have genetic mutations in the COL7A1 gene at least at either exon 73, 74, or 75.
However, as explained above in a preceding rejection, WO’821 provides explicit guidance regarding methods of intravenously administering recombinant collagen 7 to all patients in need of such treatments, including patients with EB, DEB, or RDEB of all ages (see, e.g., WO’821 at ¶¶[0005]-[0006], [0035]-[0036], claims 1-2).  Therefore, the pertinent question is whether or not one of skill in the art, circa 2008, would have reasonably appreciated that the WO’821 methodology could be desirably and beneficially applied to patients having EB, DEB, and/or RDEB, and also having at least one genetic mutations in the COL7A1 gene at least at one of exons 73, 74, or 75.  
Dang is cited herein to establish that DEB and RDEB “result from mutations” in COL7A1, and that “many mutations are clustered in exon 73” (see, e.g., Dang at abs).  Furthermore, Dang identifies that DEB and RDEB patients having mutations in each of exons 73, 74, and 75 were already known in the prior art (see, e.g., Dang at abs, Fig. 3 on 555, Fig. 4 on 556, Table 1 on 557-562, Fig. 5 on 563).  Accordingly, in view of WO’821 and Dang, an artisan 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The invention is the combination of prior art elements (i.e., a known treatment for EB, DEB, and RDEB, namely recombinant collagen 7; a known patient population, namely patients born with EB, DEB, or RDEB of any age after birth, including patients with mutations in COL7A1 at exons 73, 74, or 75; a known administration route, namely intravenous) according to known methods of treating EB, DEB, RDEB, and associated skin wounds, to yield predictable results, namely the exact results taught by WO’821, including the treatment of EB, DEB, and RDEB associated wounding (see, e.g., MPEP §§ 2143(I)(A), (G)).  The application of methods of treating EB, DEB, and RDEB as taught by WO’821 would be readily understood to apply to all patients having EB, DEB, or RDEB, including those having mutations at exons 73, 74, or 75 of the COL7A1 gene, and treatment of such patients would be expected to yield only the expected results in view of WO’821, namely the treatment of the symptoms of EB, DEB, and RDEB. 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP §§ 2121(I)), and it is well within the ordinary skill in the art to administer a known compound to a known patient population using a known route of administration to predictably achieve a known and expected outcome, exactly as taught and suggested by the prior art.

Response to Arguments Regarding 103 Rejection in view of WO’821 and Dang
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Applicant addresses the rejection at pages 6-8 of the Reply, and begins traversing the rejection at page 7 of the Reply (see, e.g., Reply filed 11/11/2021 at 6 at 3rd full ¶ beginning with “In addition”).  Accordingly, it is the Examiner’s understanding that the Applicant elected to argue the instant rejection jointly with the previous rejection (see, e.g., Reply filed 11/11/2021 at 6 at 3rd full ¶ beginning with “In addition”, noting that pages 6-8 also address the rejection above in view of WO’821 alone).  Accordingly, all arguments set forth on record have been fully considered but not found persuasive for the reasons set forth above in the previous Response to Arguments regarding the 103 rejection in view of WO’831.  That response is incorporated herein but not repeated.
Accordingly, the rejection is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,711,052 B2 as evidenced by Dang et al. (Mutation analysis and characterization of COL7A1 mutations in dystrophic epidermolysis bullosa, Experimental Dermatology, vol. 17:553-568 (2008); hereafter “Dang”).  Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in the preceding rejections, which are each incorporated into the instant rejection.  Additional claim interpretations are provided below.
Regarding claims 19-26, US’052 is directed to methods of treating EB or DEB in patients by intravenously administering to the patient recombinant collagen 7 (see, e.g., US’052 at claim 1, 3, 6-7, and 10).
US’052 differs from instant claims 19-26 as follows: US’052 at claims 1-14 does not use the same language, verbatim, as the instant claims, and US’052 does not recite an age restriction or explicitly mention RDEB (see instant claims 19 and 23-26).  Furthermore, the instant claims do not specify that the recombinant C7 has a “collagenous triple-helical segment”.  Furthermore, 
However, such differences do not render the instant claims patentably distinct. Regarding instant claims 19, 24-26, and the age limitations, US’052 is an issued US patent and is presumed fully enabling for the full scope of the issued claims.  Because US’052 does not limit the scope by patient age, it is reasonably inferred that the methods at claims 1-14 of US’052 are applicable to all age groups, including the age groups at instant claims 19 and 24-26.  Accordingly, the expected and predicted result of the US’052 claimed invention, regardless of patient age, would identical, namely be to treat and/or accelerate healing of skin wounds.  Therefore, the recitation of a patient age at instant claims 19 and 24-26 do not render the claim scope patentably distinct relative to US’052.  Regarding instant claims 19 and the failure to specify that the recombinant C7 has a “collagenous triple-helical segment”, instant claim 19 is understood to require “recombinant collagen 7”, which is not a fragment (see instant claim 19).  This is pertinent because US’052 identifies that the protein of collagen C7 necessarily comprises a “145-kDa central collagenous triple helical segment” (see, e.g., US’052 at col. 2 at lines 9-20).  Accordingly, merely reciting an inherent component of native, full-length collagen C7 is insufficient to structurally or patentably distinguish the structure of “recombinant collagen 7” as presently claimed from the collagen 7 recited in US’052 (compare instant claim 19 with US’052 at claim 1, col. 2 at lines 9-20).  Regarding instant claims 20-21 and underlying genetic mutations associated with EB, US’052 is an issued US patent that is directed to, and presumed enabled for, the treatment of all patients having epidermolysis bullosa (see US’052 at claim 1), which would include all subtypes of EB (i.e., EB, DEB, RDEB), and all genetic variants of EB (see, e.g., US’052 at claim 1).  This is pertinent because Dang is cited herein to evidence that EB, see, e.g., Dang at abs).  Furthermore, Dang identifies that EB, DEB, and RDEB patients necessarily include patients having mutations in each of exons 73, 74, and 75 (see, e.g., Dang at abs, Fig. 3 on 555, Fig. 4 on 556, Table 1 on 557-562, Fig. 5 on 563).  Therefore, the issued claims of US’052 would be necessarily understood to be fully enabled and inclusive of all EB patients, including EB patients having the genetic mutations presently claimed.  Merely reciting a subgenus of a claimed genus, wherein the exact same method steps would be applied, and the same exact outcome would be expected, is insufficient to patently distinguish instant claims 20-21 from the issued claims of US’052.  Regarding instant claim 23 and RDEB, US’052 is an issued US patent that is directed to, and presumed enabled for, the treatment of all patients having epidermolysis bullosa (see US’052 at claim 1) including subtypes such as DEB (see US’052 at claims 3, 7, and 10).  RDEB is a subgenus of EB and of DEB, and therefore US’052 is understood to encompass RDEB and be fully enabled for the treatment of RDEB.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to substantially and materially overlapping claim scopes, namely methods of intravenously administering collagen C7 to patients at any age, with any form of EB, wherein the expected and predicted result remains the same, namely the treatment of skin wounds associated with EB.
Accordingly, claims 19-26 are rejected.
Response to Arguments Regarding ODP Rejection in view of US’052 and Dang
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Applicant addresses the maintained ODP rejection at pages 9-10 of the Reply, and these traversals are considered below (see, e.g., Reply filed 11/11/2021 at 9 at 3rd ¶ to 10 at 1st ¶).  
see, e.g., Reply filed 11/11/2021 at 9 at final ¶).  It is the Examiner’s understanding that Applicant merely refers to previous arguments raised under 35 USC 103 (see id.), which have been fully considered above and not found persuasive. Specifically, it is the Examiner’s understanding that Applicant is alleging that the prior art does not direct artisans to practice the issued claim upon patients <24 months of age (see id.).  This argument is not credible in view of the claims of US’052 and the level of skill in the art.  The claims of US’052 encompass all “subject[s] having [EB]”, without limitation regarding age.  Therefore, no reasonable artisan would view such claims and conclude that the claims excluded patients <24 months of age.  Furthermore, such issued US claims are presumed fully enabled, and therefore are presumed fully enabled for the entire recited patient population, which would include all patients <24 months of age.  Applicant provides no rationale, evidence, or credible reasoning justifying their conclusion that US’052 does not encompass and direct artisans to patients having EB of all ages.  No unexpected or surprising results have been placed on record.  Evidence that the full scope of the issued US claims is not enabled has not been placed on record by the Applicant.  It is presently undisputed that the claims of US’052 fully encompasses EB patients <24 months of age, and that the issued claims are fully enabled.  
Accordingly, all arguments raised with respect to the ODP rejection in view of US’052 have been fully considered, but not found persuasive.


Revised Rejections As Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/082821 in view of Dang and as applied to claims 19-26 above, and further in view of Chin et al. (Chapter 10: Dosing and Intervention, Principles and Practice of Clinical Trial Medicine, Academic Press, p 181-212 (2008); hereafter “Chin”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in the preceding rejections, which are each incorporated into the instant rejection.  Additional claim interpretations are provided below.

WO’821 in view of Dang differ from amended claims 33-34 as follows: WO’821 in view of Dang does not explicitly reduce to practice a method wherein an EB, DEB, or RDEB patient is treated, subsequently evaluated, and subsequently treated again, wherein the subsequent dosages are “at least once per month” (see amended claim 33) or wherein the first dose “comprises more recombinant collagen 7 than a subsequent dose or doses” (see amended claim 34), and then subsequently treated with recombinant 7 one or more additional times (see amended claim 33).  It is understood that EB, DEB, and RDEB are incurable genetic diseases, and it is understood that protein-based drugs have a finite half-life and therefore must be readministered to maintain a therapeutically effective level of the drug in a patient.
Instant claims 33-34 are understood to be directed to basic issues in clinical pharmacology, specifically dosing frequency and dosage amounts.  These issues are routinely handled in the art during clinical trials as discussed below.  Chin is cited herein to establish typical considerations in the clinical trial and pharmacokinetic arts (see Chin, passim).
Regarding claims 33-34 and the dosage amounts and dosage frequency, Chin pertains to basic considerations routinely considered regarding clinical trial pharmacokinetics (see Chin, passim).  Chin explicitly addresses dosing intervals and duration (see, e.g., Chin at § 10.5.2 at 196-197). Chin identifies that dosing frequency is a result-effective variable that “usually depends on the drug’s half-life, therapeutic index, absorption speed, and dose-dependent toxicities” (see, e.g., Chin at 196 at col I to col II at bridging ¶).  Chin explicitly identifies that “the dosing interval should be less than or equal to several times the half-life of the drug” and see, e.g., Chin at 196 at col I to col II at bridging ¶).  Critically, Chin identifies that for “[d]iseases that persist and cannot be easily cured [] may necessitate chronic dosing (i.e., treatment for very long periods of time)” (see, e.g., Chin at 196 at col II at 1st full ¶, emphasis added); and critically identifies that 
The first dose (or first several doses) can be the same or different from subsequent doses. As we mentioned earlier in this chapter, giving a higher initial dose or loading dose of a medication is indicated when you need to achieve a target concentration quickly.
(see, e.g., Chin at 197 at col I at 1st full ¶, emphasis added)
Chin identifies that the use a loading dose is typical if you “need to give the patient a loading dose (i.e., a higher initial dose) to quickly achieve the target concentration” (see, e.g., Chin at 188 at col I at final ¶ to 189 at col II at 2nd ¶).  Accordingly, the dosing frequency, chronic dosing, and the usage of initial and subsequent dosage concentrations (i.e., the use of a higher initial “loading dose”) are result-effective variables that impact the clinical response, therapeutic effect, and safety of a dosage regimen (see, e.g., Chin at § 10.7 at pages 204-206 at col II at 1st ¶; see esp. id. at 205 at 10.7.2), and are typically dependent upon on a drug’s half-life, therapeutic index, absorption speed, and dose-dependent toxicities (see, e.g., Chin at 196 at col I to col II at bridging ¶) among other factors (see, e.g., Chin at 182 at col I at § 10.1.2, 182 at col II, 185 at col II at § 10.3.1).  Furthermore, here the basic working concentration range was known in the prior art (e.g., compare WO2008082821 at ¶[0039] with Spec. at 28 ln 29 to 29 ln 12, noting that the same or overlapping concentration ranges were disclosed by the prior art).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Here, Applicant has not disclosed that the specific dosing regimen, dosages, or dosing frequencies recited in instant claims 33-34 are for any particular purpose or solve any stated problem, and the prior art establishes that specific dosing regimen and dosages (e.g., the use of a higher initial “loading dose”), and dosing frequencies are result-effective variables impacting the target therapeutic concentration levels of drugs in patients, and WO2008082821 establishes that other parameters appear to work equally as well (e.g., compare WO2008082821 at ¶[0039] with Spec. at 28 ln 29 to 29 ln 12, noting that the same or overlapping concentration ranges were disclosed by the prior art).  Therefore, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of dosages, dosing regimens, and dosing frequencies by normal optimization procedures routinely and typically utilized in the pharmaceutical arts as established by WO’821 and Chin.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP §§ 2121(I)), and it is well within the ordinary skill in the art to administer a known compound to a known patient population using a known route of administration to predictably achieve a known and expected outcome, exactly as taught and same patient population (i.e., DEB patients), using the same protein (i.e., C7), using the same route of administration (i.e., intravenous), at overlapping concentration ranges (e.g., compare WO2008082821 at ¶[0039] with Spec. at 28 ln 29 to 29 ln 12), to achieve the same expected outcome, namely the treatment of DEB patients. Therefore, an artisan would have a reasonable expectation that an intravenous administration of the same drug, at any effective dosage suggested by the prior art, in the same patient population, would necessarily yield the same outcome, namely the treatment of EB, DEB, or RDEB wounds.  
No unexpected results have been placed on record.  No evidence that the prior art is not fully enabled has been placed on record.
Accordingly, claims 33-34 are rejected as obvious in view of WO’821, Dang, and Chin.


Claims 33-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/082821 in view of Dang and Chin as applied to claims 19-26 and 33-34 above, and further in view of Fine et al. (Life with Epidermolysis Bullosa (EB), SpeingerWienNewYork, Fine et al. (ed.), 2009, 354 pages; hereafter "Fine"; cited in IDS filed 8/21/2019 as cite No. AE; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in the preceding rejections, which are each incorporated into the instant rejection.  Additional claim interpretations are provided below.
(i) WO’821 as applied to claims 19 and 22-26, (ii) the teachings of WO’821 in view of Dang as applied to claims 20-21, and (iii) the teachings of WO’821 in view of Dang and Chin as applied to claims 33-34 have been set forth above in preceding rejections, and those discussions are incorporated into the instant rejection. 
WO’821 in view of Dang and Chin differs from instant claims 35-38 as follows: WO’821 in view of Dang does not explicitly reduce to practice a method wherein an EB, DEB, or RDEB patient is treated, subsequently “evaluated” (see amended claim 35; see claim interpretation section above, discussing “evaluated”).
Regarding amended claim 33 and the general repetition of doses of recombinant collagen 7, the prior art of WO’821 discloses “methods for correcting the pathological condition of DEB, which is an incurable disease” (see, e.g., WO 2008082821 at ¶[0006]).  Therefore, it is understood that although the underlying genetic disease of DEB is “incurable” that that the disclosed methods of WO’821 are intended (and presumed fully enabled) to correct or treat the resulting pathological condition (e.g., symptoms) of DEB (id.).  Therefore, an artisan would appreciate that the methods of WO2008082821 could be utilized to treat DEB symptoms for at least the duration in which such symptoms persisted.  Therefore, the issue becomes, “how long do the symptoms of DEB last?”  The prior art teaches that DEB is a genetic disease and that patients exhibit symptoms from birth until death (see also, Fine at 208 1st full ¶, noting that challenges begin at birth; see also id. at 296 top ¶, noting DEB is “lifelong”; see also id. at Fig. 4.1-1 on 312, showing DEB symptoms occurring at less than 2 years of age).  Therefore, an artisan would reasonably infer that active treatment of DEB symptoms is required for as long as the underlying genetic condition is present, namely over a patient’s entire lifetime.  This raises an immediate question, namely “how long does the treatment of WO’821 last?” WO’821 subject to the host’s metabolism and will require repeated application” (see, e.g., WO’821 at ¶[0020], emphasis added).  This is reasonable, because therapeutics must typically be re-administered periodically to maintain a therapeutic concentration in the patient’s body.  Accordingly, repeated administration of the known compound and methodology of WO’821 would predictably yield the expected results, namely maintenance of the therapeutic levels of recombinant C7, which would yield the therapeutic benefits taught by WO’821.  Therefore, repeated doses lasting the duration of the illness is not a point of novelty.
Regarding amended claim 34, as noted in the preceding rejection (incorporated herein) Chin identifies that for “[d]iseases that persist and cannot be easily cured [] may necessitate chronic dosing (i.e., treatment for very long periods of time)” (see, e.g., Chin at 196 at col II at 1st full ¶, emphasis added); and critically identifies that 
The first dose (or first several doses) can be the same or different from subsequent doses. As we mentioned earlier in this chapter, giving a higher initial dose or loading dose of a medication is indicated when you need to achieve a target concentration quickly.
(see, e.g., Chin at 197 at col I at 1st full ¶, emphasis added)
Chin identifies that the use a loading dose is typical if you “need to give the patient a loading dose (i.e., a higher initial dose) to quickly achieve the target concentration” (see, e.g., Chin at 188 at col I at final ¶ to 189 at col II at 2nd ¶).  As noted in Fine as discussed below, due to the severity of symptoms, quickly achieving a therapeutic target concentration in EB, DEB, and RDEB children to ameliorate symptoms would be a priority in the art.
Regarding amended claims 35-38, and the general evaluation of a patient’s symptoms following any treatment intended to alleviate symptoms, it is well-known in the medical arts that following treatment a patient is typically evaluated to see if the treatment worked and should be Fine.  Fine identifies that there exists a National EB Registry (NEBR), which has as one of its major goals, the “evaluation of all patients with inherited EB” (see Fine at 24 at final ¶), and identifies standard methods for evaluating patient symptoms (see, e.g., Fine at 2.1.2, Fig. 2.1.2-6 on 111, showing dermoscopic evaluation of EB).  Furthermore, due to the severity of symptoms, EB patients are routinely evaluated for multiple symptoms:  For example,  “repeated hisological evaluation” is required to characterize and exclude particular ailments (see, e.g., Fine at 113-114, discussing “repeated histological evaluation” used to exclude cutaneous melanoma), children are routinely evaluated in the first two years to evaluate need for hand surgery (see, e.g., Fine at 248 at 1st full ¶), children are routinely evaluated for esophageal strictures (see, e.g., Fine at 252 at final ¶), children are routinely evaluated to ensure they are receiving sufficient nutrition (see, e.g., Fine at 264), children are routinely evaluated by measuring and monitoring biochemical and hematological parameters that “should be routinely carried out” (see, e.g., Fine at 265 and Table 3.4-2 at 265), children are subject to “multidisciplinary evaluation” (see Fine at 3.5 at 278), evaluation of kinetic motion (see Fine at 326 at 1st and 2nd full ¶¶), etc.  Accordingly, it is routine in the art to routinely evaluate multiple symptoms of an EB, DEB, or RDEB patient.  Regarding the evaluation of a treatment for EB, Fine identifies that it is routine to “evaluate the effects of [molecular therapies]” by “visualization” of the skin (see, e.g., Fine at 3.6 on 287), and further indicates that skin wounds would be routinely evaluated, visually, during at least dressing changes, which occur “fairly often in the week” (see, e.g., Fine at 327 at 2nd full ¶).  Furthermore, Fine identifies that for babies (i.e., patients reasonably under 24 months of age) “[g]ood monitoring and assessment of the baby by parents and caretakers, and communication between the parents and the doctor see Fine at 325 at 1st full ¶), and that “[d]ue to the vulnerability of their skin they also need meticulous medical and nursing care” (see id. at 323 at 1st full ¶).  Accordingly, with respect to claim 35-38, in view of the state of the art for EB, DEB, and RDEB patients, it is routine in the art to provide babies “meticulous medical and nursing care” and “[g]ood monitoring and assessment” by caretakers (see Fine at 323 at 1st full ¶, 325 at 1st full ¶), and therefore performance of an evaluation step monitoring known EB, DEB, and RDEB symptoms is obvious and reflects a standard of care typical in the EB arts and in the medical art.  Furthermore, amended claims 33 and 35 do not exclude evaluation immediately subsequent to administration occurring at claim 35 (see claim interpretation section).  Accordingly, amended claims 35-38 and evaluation of the EB patient’s body and health are not points of novelty, but instead reflect the routine standard of care typical in the EB arts.
Regarding claims 36-37, the “wherein” clauses of claims 36-37 are reasonably understood to recite intended, expected, or hoped for results of performing the positively recited method steps set forth at claims 19 and 33 (i.e., “improved” conditions such as blistering at amended claim 36 and/or visible blistering at amended claim 37).  Per MPEP § 2111.04 claim scope is not limited by claim language that does not require steps to be performed or by claim language that does not limit a claim to a particular structure. Furthermore, courts have identified that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (see, e.g., MPEP § 2111.04(I)).  Here, each of the “wherein” clauses recited at claims 36-37 are reasonably inferred to be fully satisfied by the administration of recombinant collagen 7 to a human patient having EB (see, e.g., claims 19, 33, and 35).  Accordingly, claims 36-37 are rejected for the reasons provided above and applied 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The invention is the repeated combination of prior art elements (i.e., a known treatment for EB, DEB, and RDEB, namely recombinant collagen 7; a known patient population, namely patients born with EB, DEB, or RDEB of any age; a known administration route, namely intravenous; a known standard of care requiring repeated evaluations and monitoring) according to known methods of treating EB, DEB, RDEB, and associated skin wounds as taught by WO’821, to yield predictable results, namely the maintenance of the results taught by WO’821, including the continued treatment and management (i.e., “evaluation”) of EB, DEB, and RDEB associated wounding (see, e.g., MPEP §§ 2143(I)(A), (G)).  The repeated application of methods of treating EB, DEB, and RDEB as taught by WO’821 to treat and alleviate the same exact symptoms taught by WO’821 would yield only the expected results set forth in WO’821, namely the continued treatment of the symptoms of EB, DEB, and RDEB, wherein such symptoms would be predictably managed so long as a therapeutic level of recombinant collagen 7 was maintained within the patient. 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP §§ 2121(I)), and it is well within the ordinary skill in the art to administer a known compound to a known patient population using a known route of administration to predictably achieve a known and expected outcome, exactly as taught and same patient population (i.e., DEB patients), using the same protein (i.e., C7), using the same route of administration (i.e., intravenous), at overlapping concentration ranges (e.g., compare WO2008082821 at ¶[0039] with Spec. at 28 ln 29 to 29 ln 12), to achieve the same expected outcome, namely the treatment of DEB patients. Therefore, an artisan would have a reasonable expectation that an intravenous administration of the same drug, at any effective dosage suggested by the prior art, in the same patient population, would necessarily yield the same outcome, namely the treatment of EB, DEB, or RDEB wounds.  
No unexpected results have been placed on record.  No evidence that the prior art is not fully enabled has been placed on record.
Accordingly, claims 33-38 are rejected as obvious in view of WO’821, Dang, Chin, and Fine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-26 and 33-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. U.S. Patent No. 10,711,052 B2 as evidenced by Dang et al. (Mutation analysis and characterization of COL7A1 mutations in dystrophic epidermolysis bullosa, Experimental Dermatology, vol. 17:553-568 (2008); hereafter “Dang”), in view of Chin et al. (Chapter 10: Dosing and Intervention, Principles and Practice of Clinical Trial Medicine, Academic Press, p 181-212 (2008); hereafter “Chin”), and further in view of Fine et al. (Life with Epidermolysis Bullosa (EB), SpeingerWienNewYork, Fine et al. (ed.), 2009, 354 pages; hereafter "Fine"; cited in IDS filed 8/21/2019 as cite No. AE; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in the preceding rejections, which are each incorporated into the instant rejection.  Additional claim interpretations are provided below.
In brief, US’052 is directed to methods of treating EB or DEB in patients by intravenously administering to the patient recombinant collagen 7 (see, e.g., US’052 at claim 1, 3, 6-7, and 10).  Regarding instant claims 19-26, the teachings of US’052 as evidenced by Dang as applied to instant claims 19-26 has been set forth in a preceding ODP rejection (see above), and those discussions are incorporated into the instant rejection.
US’052 differs from instant claims 33-38 as follows: US’052 at claims 1-14 does not use the same language, verbatim, as the instant claims, and US’052 does not explicitly recite (i) an “evaluating” step as recited at amended claims 35-38, or (ii) explicitly recite and require repeated administration of collagen 7 as recited at amended claims 33-34.
Regarding claims 33-35, and repeated dosing regiments, the repeated treatment of a patient for symptoms associated with an incurable genetic disease would be readily understood to require repeated administrations of any compound having a finite half-life (i.e., a protein) in order to maintain therapeutic levels of the protein sufficient to maintain the desired effects.  Furthermore, general dosing regimens are routinely handled in the art during clinical trials as discussed below.  Chin is cited herein to establish typical considerations in the clinical trial and pharmacokinetic arts (see Chin, passim).  Regarding claims 33-35 and the dosage amounts and dosage frequency, Chin pertains to basic considerations routinely considered regarding clinical trial pharmacokinetics (see Chin, passim).  Chin explicitly addresses dosing intervals and duration (see, e.g., Chin at § 10.5.2 at 196-197). Chin identifies that dosing frequency is a result-effective variable that “usually depends on the drug’s half-life, therapeutic index, absorption speed, and dose-dependent toxicities” (see, e.g., Chin at 196 at col I to col II at bridging ¶).  Chin explicitly identifies that “the dosing interval should be less than or equal to several times the half-life of the drug” and that “[s]maller, more frequent doses are preferable to larger, less frequent doses” (see, e.g., Chin at 196 at col I to col II at bridging ¶).  Critically, Chin identifies that for “[d]iseases that persist and cannot be easily cured [] may necessitate chronic dosing (i.e., treatment for very long periods of time)” (see, e.g., Chin at 196 at col II at 1st full ¶, emphasis added); and critically identifies that 
The first dose (or first several doses) can be the same or different from subsequent doses. As we mentioned earlier in this chapter, giving a higher initial dose or loading dose of a medication is indicated when you need to achieve a target concentration quickly.
(see, e.g., Chin at 197 at col I at 1st full ¶, emphasis added)
Chin identifies that the use a loading dose is typical if you “need to give the patient a loading dose (i.e., a higher initial dose) to quickly achieve the target concentration” (see, e.g., Chin at 188 at col I at final ¶ to 189 at col II at 2nd ¶).  Accordingly, the dosing frequency, chronic dosing, and the usage of initial and subsequent dosage concentrations (i.e., the use of a higher initial “loading dose”) are result-effective variables that impact the clinical response, therapeutic effect, and safety of a dosage regimen (see, e.g., Chin at § 10.7 at pages 204-206 at col II at 1st ¶; see esp. id. at 205 at 10.7.2), and are typically dependent upon on a drug’s half-life, therapeutic index, absorption speed, and dose-dependent toxicities (see, e.g., Chin at 196 at col I to col II at bridging ¶) among other factors (see, e.g., Chin at 182 at col I at § 10.1.2, 182 at col II, 185 at col II at § 10.3.1).  Accordingly, the use of repeated dosing and dosages as recited at instant claims 27 and 33-24, do not patentably distinguish the instant claims over the issued claims of US’052 because it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill e.g., compare US’052 at claim 1 with instant claims 27 and 33-34, note that US’052 at claim 1 is presumed fully enabled for all possible “effective amounts” of collagen 7 protein, including higher or lower relative “effective amounts”, and that regardless of the exact amount used, the result expected remains the same - namely the treatment or acceleration of an EB patient’s skin wounds).  Therefore, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of dosages, dosing regimens, and dosing frequencies by normal optimization procedures routinely and typically utilized in the pharmaceutical arts.
As an initial matter, regarding the “wherein” clauses of amended claims 36-37, the “wherein” clauses of claims 36-37 are reasonably understood to recite intended, expected, or hoped for results of performing the positively recited method steps set forth at claims 19, 33, and 35.  Per MPEP § 2111.04 claim scope is not limited by claim language that does not require steps to be performed or by claim language that does not limit a claim to a particular structure. Furthermore, courts have identified that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (see, e.g., MPEP § 2111.04(I)).  Here, each of the “wherein” clauses recited at claims 36-37 is reasonably inferred to be fully satisfied by the administration of recombinant collagen 7 to a human patient see, e.g., claims 19, 33, and 35).  Accordingly, claims 36-37 are rejected for the reasons provided above and herein, as applied to claims 19, 33, and 35; namely the administration step is explicitly taught by the issued patent US’052 at claim 1.  In sum, the language of claims 36-37 do not patentably distinguish the instantly claimed subject matter from the subject matter patented and issued in US’052.
Regarding amended claims 35-38, and an “evaluating step” of EB symptoms, as noted in the claim interpretation section (incorporated herein), “evaluated” has been given the broadest reasonable interpretation to include (a) self-evaluations; evaluations by parents, spouses, or guardians; and evaluations by medical professionals; (b) written, oral, mental, or undocumented evaluations; and includes (c) any such evaluation occurring at any time following administration, including seconds or months after an administration within the scope of claim 35 occurs.  Furthermore, “evaluation” (d) does not specify or identify any specific instrumentation required to conduct an evaluation; therefore, the evaluation at claims 35-38 may be conducted via blood tests, histology, visual inspection, telephonic questionnaires, mental self-evaluation, etc., without limitation.  Accordingly, claim 35 and “evaluations” are extremely broad.  Due to the breadth of claim 35, it is reasonably inferred to necessarily be satisfied by claim 1 of US’052, because claim 1 of US’052 is presumed fully enabled and therefore a patient so-treated would necessarily perform a mental self-evaluation to confirm that their skin wounds were being treated successfully and not causing pain exactly as recited at the preamble of US’052 (for young patients, <24 months, a self-evaluation would include crying to let caretakers know they were in pain).  Accordingly, instant claims 35-38 are reasonably inferred to be satisfied by the continuous mental self-evaluation by a patient, of the patient’s own EB-related skin wounds, which would include all EB skin symptoms sufficient to cause pain.  In addition, or alternatively, Regarding amended claims 35-38, and the general evaluation of a patient’s symptoms following any treatment intended to alleviate symptoms, it is well-known in the medical arts that following treatment a patient is typically evaluated to see if the treatment worked and should be continued or whether a different treatment regime should be attempted; it is the same in the EB arts as established by Fine.  Fine identifies that there exists a National EB Registry (NEBR), which has as one of its major goals, the “evaluation of all patients with inherited EB” (see Fine at 24 at final ¶), and identifies standard methods for evaluating patient symptoms (see, e.g., Fine at 2.1.2, Fig. 2.1.2-6 on 111, showing dermoscopic evaluation of EB).  Furthermore, due to the severity of symptoms, EB patients are routinely evaluated for multiple symptoms:  For example,  “repeated hisological evaluation” is required to characterize and exclude particular ailments (see, e.g., Fine at 113-114, discussing “repeated histological evaluation” used to exclude cutaneous melanoma), children are routinely evaluated in the first two years to evaluate need for hand surgery (see, e.g., Fine at 248 at 1st full ¶), children are routinely evaluated for esophageal strictures (see, e.g., Fine at 252 at final ¶), children are routinely evaluated to ensure they are receiving sufficient nutrition (see, e.g., Fine at 264), children are routinely evaluated by measuring and monitoring biochemical and hematological parameters that “should be routinely carried out” (see, e.g., Fine at 265 and Table 3.4-2 at 265), children are subject to “multidisciplinary evaluation” (see Fine at 3.5 at 278), evaluation of kinetic motion (see Fine at 326 at 1st and 2nd full ¶¶), etc.  Accordingly, it is routine in the art to routinely evaluate multiple symptoms of an EB, DEB, or RDEB patient.  Regarding the evaluation of a treatment for EB, Fine identifies that it is routine to “evaluate the effects of [molecular therapies]” by “visualization” of the skin (see, e.g., Fine at 3.6 on 287), and further indicates that skin wounds would be routinely evaluated, visually, during at least dressing changes, which occur “fairly often in the week” (see, e.g., Fine at 327 at 2nd full ¶).  Furthermore, i.e., patients reasonably under 24 months of age) “[g]ood monitoring and assessment of the baby by parents and caretakers, and communication between the parents and the doctor taking care of the baby, are essential in providing the proper care” (see Fine at 325 at 1st full ¶), and that “[d]ue to the vulnerability of their skin they also need meticulous medical and nursing care” (see id. at 323 at 1st full ¶).  Accordingly, with respect to claim 35-38, in view of the state of the art for EB, DEB, and RDEB patients, it is routine in the art to provide babies “meticulous medical and nursing care” and “[g]ood monitoring and assessment” by caretakers (see Fine at 323 at 1st full ¶, 325 at 1st full ¶), and therefore performance of an evaluation step monitoring known EB, DEB, and RDEB symptoms is obvious and reflects a standard of care typical in the EB arts and in the medical art.  Furthermore, amended claims 33 and 35 do not exclude evaluation immediately subsequent to administration occurring at claim 35 (see claim interpretation section).  Accordingly, amended claims 35-38 and evaluation of the EB patient’s body and health are not points of novelty, but instead reflect the routine standard of care typical in the EB arts.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to substantially and materially overlapping claim scopes, namely methods of intravenously administering collagen C7 to patients at any age, with any form of EB, at any “effective” dosage, wherein the expected and predicted result remains the same, namely the treatment of skin wounds associated with EB.  Furthermore, simply repeating the active step at claim 1 of US’052 would be predicted and expected to merely produce the same results, namely the treatment or acceleration of an EB patient’s skin wounds.
Accordingly, claims 19-26 and 33-38 are rejected.


Response to Arguments Pertaining to Amended, New, or Revised Rejections
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.  Arguments pertaining to maintained rejections have been set forth above directly after each maintained rejection.  Arguments applicable to new or revised rejections are addressed below.
At pages 8-9, Applicant jointly addresses rejections in view of “Chen, or [WO’821], and Dang, further in view of Fine/Chin” (see, e.g., Reply filed 11/11/2021 at 8).  It is the Examiner’s understanding that no arguments are raised on page 8, but page 8 of the Reply provides summaries and general statements (see id).
It is Examiner’s understanding that the only applicable arguments raised is found at the first paragraph of page 9 of the Reply (see, e.g., Reply filed 11/11/2021 at 9 at 1st ¶; see also id. at 9 at final ¶, repeating argument).  It is the Examiner’s understanding that Applicant merely refers to previous arguments raised under 35 USC 103 (see id.), which have been fully considered above and not found persuasive for reasons of record, which are incorporated into the instant response. Those responses are incorporated herein in their entirety (those responses address reasonable expectation of success and direction to the claimed patient population). 
It is the Examiner’s understanding that Applicant is alleging that the prior art does not direct artisans to practice the issued claim upon patients <24 months of age (see, e.g., Reply filed 11/11/2021 at 9 at 1st ¶; see also id. at 9 at final ¶, repeating argument).  This argument is not credible or persuasive.  The prior art of record identifies that EB is a severe genetic disease identifiable at birth, which can lead to irreparable harm to a patient if left untreated (see, e.g., Fine, passim).  Therefore, the prior art unambiguously identifies that prior art patient population of any age, that has EB, DEB, or RDEB.  The Examiner’s position is that the prior art teaches the treatment of the same patient population (i.e., EB, DEB, and RDEB patients), using the same protein (i.e., C7), using the same route of administration (i.e., intravenous), at overlapping concentration ranges (e.g., compare WO2008082821 at ¶[0039] with Spec. at 28 ln 29 to 29 ln 12), to achieve the same expected outcome, namely the treatment of EB, DEB, and RDEB patients, regardless of age. Therefore, an artisan would have had a reasonable expectation that an intravenous administration of the same drug, at any effective dosage suggested by the prior art, in any member of the art-recognized EB, DEB, or RDEB patient populations, would necessarily yield the same outcome, namely the treatment of EB, DEB, or RDEB wounds.  Therefore, the premise of Applicant’s arguments is understood to simply be a dismissal of the ordinary level of skill in the art, wherein it is well-understood that in view of the state of the art for EB, DEB, and RDEB patients, it is routine in the art to provide babies “meticulous medical and nursing care” and “[g]ood monitoring and assessment” by caretakers (see Fine at 323 at 1st full ¶, 325 at 1st full ¶).  Therefore, treatment of babies (<24 months of age) with EB is routine in the art and not a point of novelty or non-obviousness in the absence of unexpected results.  Such patient population is presumed fully enabled and Applicant has failed to provide any evidence or rationale explaining why patients <24 months of age would not be presumed fully enabled in view of the teachings of the prior art.  Applicant provides no rationale, evidence, or credible reasoning justifying their conclusion that the prior art does not encompass and direct artisans to patients having EB of all ages.  No unexpected or surprising results have been placed on record.  Evidence that the full scope of the issued US claims is not enabled has not been placed on record by the Applicant.  


Examiner Notes and Citation of Pertinent Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner previously set forth notes regarding Rivitti et al. (Epidermolysis Bullosa Acquisita in Childhood, The Journal of Dermatology, Vol. 30: 226-229 (2003); hereafter "Rivitti”; cited in IDS filed 8/21/2019 as Cite No. “AN”); Fine et al. (Life with Epidermolysis Bullosa (EB), SpeingerWienNewYork, Fine et al. (ed.), 2009, 354 pages; hereafter "Fine"; cited in IDS filed 8/21/2019 as cite No. AE); Medical News Today (“What is epidermolysis bullosa? What causes epidermolysis Bullosa”, Medical News Today, 6 pages, attached as pdf, published Nov. 10, 2009, also available at http://www.medicalnewstoday.com/articles/‌170291‌.php (last visited 10/28/2015); hereafter “MNT”; cited in IDS filed 8/21/2019 as cite No. “AL”); Life Knowledge Park (“Treatment of Genetic Disorders”, LifeKnowledgePark.com, attached as pdf, 2 pages, published 2010; also available at http://www.lifeknowledgepark.org.‌uk/treatment-of-genetic-disorders.html (last visited 10/28/2015); cited in IDS filed 8/21/2019 as cite No. “AC”); and Kern et al. (Mol. Ther., vol 17(19):1605-1615 (Sept. 2009); cited in IDS filed 8/21/2918) in the previous Action mailed 4/16/2020. Those discussions remain pertinent and are incorporated by reference into the instant action. 
The Examiner’s position was previously summarized in the parent application (see, e.g., Examiner’s Answer to Appeal Brief mailed 12/12/2017 in Application 13/946,847) as follows: It is the Examiner’s position that it is obvious in view of the prior art to “correct[] the pathological condition of DEB” (see, e.g., WO2008082821 at ¶[0028]) via intravenous injection of C7 or see, e.g., WO2008082821 at abs, claims 1-2, 4) by using the exact method as taught by WO2008082821, and then repeatedly perform the same exact method for the entire duration of the condition of EB/DEB (i.e., the patient’s entire lifetime) in a prophylactic manner to prevent or alleviate predictable symptoms and expected complications associated with the underlying condition (i.e., blistering, skin fragility, visible and non-visible wounds, etc.).  It is the Examiner’s position that repeating a prior art method with only the expectation of achieving the art-recognized outcome (i.e., treatment of the pathological condition of EB/DEB) is obvious and would result only in the predicted outcome –decreased skin fragility and blistering, reduced new blister formation, and increased patient lifespans.  Such preventative treatments are routine in the pharmaceutical arts, and are typically used to treat patients with chronic conditions in a prophylactic manner to prevent the manifestation of potentially life-threatening symptoms (i.e., diabetes, heart diseases, etc.). Such prophylactic treatment is obvious because the alternative (i.e., waiting for predicted and harmful symptoms to fully manifest prior to administering an available treatment) unnecessarily subjects patients to harm and higher risk.
Examiner further notes that additional rejections from parent Application 13/946,847 may be reinstated if they become relevant in view of any subsequently filed amendments.  

Conclusion
Claims 19-26 and 33-38 are rejected.

Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/RANDALL L BEANE/Primary Examiner, Art Unit 1654